DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13, 15, 18, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. PGPub 2017/0207600 by Klamkin et al.
Regarding claim 1, an optical interposer (illustrated in Figs. 24-28 in different views) for providing an optimal optical coupling between an optical transceiver interface (laser and photodetector, Fig. 24) and an external optical interface (the one or four waveguides leading to the right edge of an Si chip on Figs. 26-28, for interfacing with external to the Si chip), the optical interposer comprising: an interposer photonic integrated circuit (a plurality of grating couplers, waveguides, DBR mirrors, splitter, MZMs, and/or MUX formed on the Si chip) operably configured to couple an optical signal between the optical transceiver interface and the external optical interface; one or more waveguide (a plurality of Si waveguides) based optical devices operably integrated on a common substrate (Si substrate, 128); and a 
Regarding claim 2, the optical transceiver interface is a transceiver photonic integrated circuit (formed with flip chip waveguide, Fig. 24).
Regarding claim 3, the common substrate is a semiconductor (Si) substrate.
Regarding claims 4, 18, the external optical interface is a planar lightwave circuit (PLC) including one or four planar waveguides.
Regarding claim 5, the optical interposer is positioned between the transceiver photonic integrated circuit (PIC) and the external optical interface as illustrated in Figs. 24-28.
Regarding claim 6, the optical interposer is operably functional as a semiconductor chip (Si chip 102).
Regarding claim 7, the optical interposer is operably functional as a mode size converter (via the grating coupler) between the transceiver PIC input/ output (I/O) channel and the external optical interface (spot size converter in a flip chip can be utilized to alter mode size, see at least [0090]).
Regarding claim 8, the optical interposer is operably functional as a polarization selector and/or a polarization switch (e.g., signals could be coupled to the Si waveguides and undergo passive functions such as polarization filtering, [0115]).
Regarding claim 9, the optical interposer is operably functional as a polarization rotator (e.g., signals could be coupled to the Si waveguides and undergo passive functions such as polarization rotation, [0115]).
Regarding claim 10, the optical interposer is operably functional as a routing circuit (using the 1x4 splitter or MUX) to distribute a pitch.

Regarding claim 12, the optical interposer is operably functional as an optical multiplexer (MUX) as illustrated in Figs. 27, 28.
Regarding claim 13, the optical multiplexer (MUX) is operably configured to accepts a plurality of optical signals (transmitted through the Si waveguides and MZMs) from a transceiver photonic integrated circuit (PIC, on the flip chip), multiplexes the plurality of optical signals into a single signal (to a single output waveguide on the right edge of the Si chip) as illustrated in Figs. 27, 28.
Regarding claim 15, the optical interposer optical further comprises an angled interposer interface (angled turning mirror 108).
Regarding claim 19, the optical interposer is operably configured to provide the optimal optical coupling with a plurality of transceiver PIC input/ output (I/O) channels (one each for the laser and the photodetector) and a plurality of external optical channels (two Si waveguides) as illustrated in Fig. 24.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klamkin et al.  Klamkin teaches the optical interposer that is operably function as the optical MUX instead of a deMUX as claimed.  In the embodiments illustrated in Figs. 27, 28, Klamkin teaches employing four integrated laser .
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art of record fails to further teach or fairly suggest reasonable modification of the optical interposer further comprises an angled interposer waveguide, when considered in view with the rest of the limitations of the base claim.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art of record fails to further teach or fairly suggest reasonable modification of a refractive index value of an interposer waveguide is between a transceiver photonic integrated circuit waveguide value and an external optical interface waveguide value, when considered in view with the rest of the limitations of the base claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20110278441 A1 discloses a transceiver PIC.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177. The examiner can normally be reached 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE Y PENG/               Primary Examiner, Art Unit 2883